 Case 1:20-cv-03127-SAB     ECF No. 128    filed 01/28/21    PageID.3396 Page 1 of 9




1     ROBERT W. FERGUSON
      Attorney General
2     NOAH GUZZO PURCELL, WSBA #43492
      Solicitor General
3     NATHAN K. BAYS, WSBA #43025
      KRISTIN BENESKI, WSBA #45478
4     ANDREW R.W. HUGHES, WSBA #49515
      CRISTINA SEPE, WSBA #53609
5     Assistant Attorneys General
      EMMA S. GRUNBERG, WSBA #54659
6     TERA M. HEINTZ, WSBA #54921
      (application for admission forthcoming)
7     KARL D. SMITH, WSBA #41988
      Deputy Solicitors General
8     800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
9     (206) 464-7744

10
                         UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF WASHINGTON
                                   AT YAKIMA
12
      STATE OF WASHINGTON, et al.,                NO. 20-03127-SAB
13
                       Plaintiffs,                JOINT MOTION TO STAY ALL
14                                                PENDING EVENTS AND
         v.                                       DEADLINES FOR 30 DAYS
15
      DONALD J. TRUMP, et al.,                    NOTING DATE: January 28, 2021
16                                                Without Oral Argument
                       Defendants.
17

18            Plaintiffs and Defendants jointly and respectfully request that the Court

19    stay all pending events and deadlines in this case, for a period of 30 days, to

20    enable the parties to continue working toward a final resolution of the case. The

21    parties propose to submit a joint status report to the Court at the end of the 30-

22    day period if the case is not resolved by that time.


     JOINT MOTION TO STAY ALL                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
     PENDING EVENTS AND                                               800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                                Seattle, WA 98104
                                                                             (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB    ECF No. 128      filed 01/28/21   PageID.3397 Page 2 of 9




1           The Court “has broad discretion to stay proceedings as an incident to its

2     power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 707-08 (1997)

3     (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). When considering a

4     motion to stay, courts consider the following factors: (1) “the possible damage

5     which may result from the granting of a stay,” (2) “the hardship or inequity which

6     a party may suffer in being required to go forward,” and (3) “the orderly course

7     of justice measured in terms of the simplifying or complicating of issues, proof,

8     and questions of law which could be expected to result from a stay.” Lockyer v.

9     Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005); (quoting CMAX, Inc. v. Hall,

10    300 F.2d 265, 268 (9th Cir. 1962)).

11          Here, the parties agree that all three factors weigh in favor of a stay of

12    limited duration. The parties believe they are close to a resolution, but obtaining

13    the necessary authority on behalf of the governmental entities that are parties to

14    this case has proved complex, requiring more time than anticipated. The parties

15    submit that a 30-day stay of pending events and deadlines will facilitate their

16    ongoing work toward a resolution, without damage or hardship to any party,

17    while conserving the resources of the parties and the Court.

18    DATED this 28th day of January, 2021.

19                                          ROBERT W. FERGUSON
                                            Attorney General
20
                                            /s/ Noah Guzzo Purcell
21                                          NOAH GUZZO PURCELL, WSBA #43492
                                                Solicitor General
22                                          NATHAN K. BAYS, WSBA #43025

     JOINT MOTION TO STAY ALL                     2              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
     PENDING EVENTS AND                                               800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                                Seattle, WA 98104
                                                                             (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128   filed 01/28/21   PageID.3398 Page 3 of 9




1                                       KRISTIN BENESKI, WSBA #45478
                                        ANDREW R.W. HUGHES, WSBA #49515
2                                       CRISTINA SEPE, WSBA #53609
                                            Assistant Attorneys General
3                                       EMMA GRUNBERG, WSBA #54659
                                        TERA M. HEINTZ, WSBA #54921
4                                           (application for admission forthcoming)
                                        KARL D. SMITH, WSBA #41988
5                                           Deputy Solicitors General
                                        800 Fifth Avenue, Suite 2000
6                                       Seattle, WA 98104
                                        (206) 464-7744
7                                       noah.purcell@atg.wa.gov
                                        nathan.bays@atg.wa.gov
8                                       kristin.beneski@atg.wa.gov
                                        andrew.hughes@atg.wa.gov
9                                       cristina.sepe@atg.wa.gov
                                        emma.grunberg@atg.wa.gov
10                                      tera.heintz@atg.wa.gov
                                        karl.smith@atg.wa.gov
11                                          Attorneys for Plaintiff State of
                                            Washington
12
                                        PHIL WEISER
13                                      Attorney General of Colorado

14                                      /s/ Eric R. Olson
                                        ERIC R. OLSON, CO #36414
15                                      Solicitor General
                                        Office of the Attorney General
16                                      Colorado Department of Law
                                        1300 Broadway, 10th Floor
17                                      Denver, CO 80203
                                        (720) 508 6548
18                                      Eric.Olson@coag.gov
                                            Attorneys for Plaintiff the State of
19                                          Colorado

20

21

22

     JOINT MOTION TO STAY ALL                 3               ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     PENDING EVENTS AND                                            800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                             Seattle, WA 98104
                                                                          (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128   filed 01/28/21   PageID.3399 Page 4 of 9




1                                       WILLIAM TONG
                                        Attorney General
2                                       State of Connecticut
3                                       s/ Joshua Perry
                                        JOSHUA PERRY, #439166
4                                       Special Counsel for Civil Rights
                                        Office of the Attorney General
5                                       165 Capitol Avenue
                                        Hartford, CT 06106
6                                       (860) 808-5372
                                        joshua.perry@ct.gov
7                                           Attorneys for Plaintiff State of
                                            Connecticut
8
                                        KWAME RAOUL
9                                       Attorney General State of Illinois
10
                                        s/ Christopher G. Wells
11                                      CHRISTOPHER G. WELLS
                                        (ARDC #6304265)
12                                      Chief, Public Interest Division
                                        Office of the Illinois Attorney General
13                                      100 West Randolph Street, 12th Floor
14                                      Chicago, IL 60601
                                        (312) 814-1134
15                                      cwells@atg.state.il.us
                                            Attorneys for Plaintiff State of Illinois
16
                                        BRIAN E. FROSH
17                                      Attorney General of Maryland

18                                      s/ Jeffrey P. Dunlap
                                        JEFFREY P. DUNLAP
19                                      D. Md. #20846, Md. Bar #181210004
                                        Assistant Attorney General
20                                      200 St. Paul Place
                                        Baltimore, MD 21202
21                                      T: (410) 576-7906
                                        F: (410) 576-6955
22                                      jdunlap@oag.state.md.us


     JOINT MOTION TO STAY ALL                 4                ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     PENDING EVENTS AND                                             800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                              Seattle, WA 98104
                                                                           (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128   filed 01/28/21   PageID.3400 Page 5 of 9




1                                          Attorneys for Plaintiff State of
                                           Maryland
2
                                        DANA NESSEL
3                                       Michigan Attorney General

4                                       s/ Christina Grossi_________
                                        CHRISTINA GROSSI (P67482)
5                                       Chief of Operations
                                        Michigan Department of Attorney General
6                                       525 W. Ottawa Street
                                        Lansing, MI 48933
7                                           Attorneys for Plaintiff State of
                                            Michigan
8
                                        KEITH ELLISON
9                                       Attorney General of Minnesota

10                                      s/ Angela Behrens
                                        ANGELA BEHRENS, MN 0351076
11                                      Assistant Attorney General
                                        445 Minnesota Street, Suite 1400
12                                      St. Paul, MN 55101-2131
                                        (651) 757-1204 (Voice)
13                                      angela.behrens@ag.state.mn.us
                                            Attorneys for Plaintiff State of
14                                          Minnesota

15                                      AARON D. FORD
                                        Attorney General
16
                                        s/ Heidi Parry Stern
17                                      Heidi Parry Stern (Bar. No. 8873)
                                        Solicitor General
18                                      Office of the Nevada Attorney General
                                        555 E. Washington Avenue, Suite 3900
19                                      Las Vegas, NV 89101
                                        hstern@ag.nv.gov
20                                          Attorneys for Plaintiff State of Nevada

21

22

     JOINT MOTION TO STAY ALL                 5              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     PENDING EVENTS AND                                           800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                            Seattle, WA 98104
                                                                         (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128   filed 01/28/21   PageID.3401 Page 6 of 9




1                                       HECTOR BALDERAS
                                        Attorney General
2
                                        s/ Nicholas M. Sydow
3                                       Nicholas M. Sydow
                                        Civil Appellate Chief
4                                       Office of the New Mexico Attorney General
                                        201 Third Street NW, Suite 300
5                                       Albuquerque, NM 87102
                                        (505) 717-3571
6                                       nsydow@nmag.gov
                                            Attorneys for Plaintiff State of New
7                                           Mexico

8                                       ELLEN F. ROSENBLUM
                                        Attorney General of the State of Oregon
9
                                        s/ James S. Smith
10                                      JAMES S. SMITH, WSBA #14761
                                        MICHAEL C. KRON
11                                      Special Counsel
                                        Oregon Department of Justice
12                                      100 SW Market Street
                                        Portland, OR 97201
13                                      Phone: (971) 673-3891
                                        james.s.smith @doj.state.or.us
14                                      michael.c.kron@doj.state.or.us
                                            Attorneys for Plaintiff State of Oregon
15
                                        PETER F. NERONHA
16                                      Attorney General of Rhode Island

17                                      s/ Keith Hoffmann
                                        KEITH HOFFMANN, #9874
18                                      Special Assistant Attorney General
                                        Rhode Island Office of the Attorney General
19                                      150 South Main Street
                                        Providence, RI 02903
20                                      Tel: (401) 274-4400, Extension 1882
                                        Fax: (401) 222-2995
21                                      khoffmann@riag.ri.gov
                                            Attorneys for Plaintiff State of Rhode
22                                          Island

     JOINT MOTION TO STAY ALL                 6              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     PENDING EVENTS AND                                           800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                            Seattle, WA 98104
                                                                         (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128   filed 01/28/21   PageID.3402 Page 7 of 9




1                                       THOMAS J. DONOVAN, JR.
                                        Attorney General
2
                                        s/ Eleanor Spottswood___________
3                                       JOSHUA DIAMOND
                                        Deputy Attorney General
4                                       ELEANOR SPOTTSWOOD
                                        Assistant Attorney General
5                                       Office of the Attorney General
                                        109 State Street
6                                       Montpelier, VT 05609-1001
                                        (802) 828-3178
7                                       joshua.diamond@vermont.gov
                                            Attorneys for Plaintiff State of Vermont
8
                                        MARK R. HERRING
9                                       Attorney General of Virginia
10                                      s/ Michelle S. Kallen
                                        MICHELLE S. KALLEN, VSB #94542
11                                      CAROL L. LEWIS, VSB #92362
                                        Office of the Attorney General
12                                      202 North Ninth Street
                                        Richmond, VA 23219
13                                      (804) 786-7240 – Telephone
                                        (804) 371-0200 – Facsimile
14                                      mkallen@oag.state.va.us
                                           Attorneys for Plaintiff Commonwealth of
15                                         Virginia
16
                                        JOSHUA L. KAUL
17                                      Attorney General of Wisconsin

18                                      s/ Colin T. Roth
                                        COLIN T. ROTH, #1103985
19                                      Assistant Attorney General
                                        Wisconsin Department of Justice
20                                      P. O. Box 7857
                                        Madison, WI 53707-7857
21                                      (608) 264-6219
                                        rothct@doj.state.wi.us
22                                          Attorneys for Plaintiff State of Wisconsin


     JOINT MOTION TO STAY ALL                 7              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     PENDING EVENTS AND                                           800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                            Seattle, WA 98104
                                                                         (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128   filed 01/28/21   PageID.3403 Page 8 of 9




1                                       BRIAN M. BOYNTON
                                        Acting Assistant Attorney General
2
                                        ERIC R. WOMACK
                                        Assistant Director, Federal Programs Branch
3
                                        /s/ Joseph E. Borson
4                                       JOSEPH E. BORSON (Va. Bar No. 85519)
                                        KUNTAL CHOLERA
5                                       ALEXIS J. ECHOLS
                                        DENA M. ROTH
                                        Trial Attorneys
6                                       U.S. Department of Justice
                                        Civil Division, Federal Programs Branch
7                                       1100 L. Street, NW
                                        Washington D.C. 20005
8                                       (202) 514-1944
                                        Joseph.Borson@usdoj.gov
9                                           Attorneys for Defendants

10

11

12
13

14

15

16

17

18
19

20

21

22

     JOINT MOTION TO STAY ALL                 8              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     PENDING EVENTS AND                                           800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                            Seattle, WA 98104
                                                                         (206) 464-7744
     NO. 20-03127-SAB
 Case 1:20-cv-03127-SAB   ECF No. 128    filed 01/28/21   PageID.3404 Page 9 of 9




1                           DECLARATION OF SERVICE

2           I hereby declare that on this day I caused the foregoing document to be

3     electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4     which will serve a copy of this document upon all counsel of record.

5           DATED this 28th day of January, 2021, at Tumwater, Washington.

6
                                   /s/ Jennifer D. Williams
7                                  JENNIFER D. WILLIAMS
                                   Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22

     JOINT MOTION TO STAY ALL                  9              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     PENDING EVENTS AND                                            800 Fifth Avenue, Suite 2000
     DEADLINES FOR 30 DAYS                                             Seattle, WA 98104
                                                                          (206) 464-7744
     NO. 20-03127-SAB
